DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MAITLAND STEWART,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D18-1932

                               [October 4, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 502013CF012572A.

   Maitland Stewart, Madison, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CONNER and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.